Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen, US 2015/0066033 A1 (“Jorgensen”) in view of Smith et al, US 2019/0038305 A1 (“Smith”).
Regarding claims 1, 16, Jorgensen discloses a tissue resecting device (Figs. 5-6A, 6B, 6C, 7A-B, 8, 8A-B, 9, 10A-C, 11-14, 14A-B, para [0110]) comprising: a handpiece assembly (403, Fig. 5, para [0110]) including a drive rotor (external drive motor, not shown, para [0113], engages with shaft 417); and an end effector assembly (operable tip 405 with inner cutting member 424, Figs. 6A-C, 10A-C) including: a cutting member (424, 605, Figs. 6A-C, 10A-C, para [0113]) coupled with the drive rotor (417) 
Jorgensen teaches that other types of cutting/operable tips can be interchanged (see para [0140]), but is silent as to the combination of plurality of blades extending radially outward from the core, adjacent blades defining a gap therebetween and the plurality of blades defining at least one window in communication with the passage of the core.
However, Smith, in the same field of art, namely tissue resecting devices having cutting end effector assemblies (para [0002]; Abstract), teaches a tissue resecting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cutting head/member of Jorgensen with the plurality of blades having gaps between and at least one window in communication with the passage of the core as taught by Smith in order to provide the stated advantages of treating multiple tissue areas simultaneously and minimizing wear on the outer housing, and it would involve substitution of one known type of cutting head for another known type of cutting head to lead to predictable results (Smith, para [0155]).
Regarding claim 2, Jorgensen as modified discloses the end effector assembly according to claim 1, and Jorgensen and Smith both teach wherein the plurality of blades of the cutting member is arranged along a length of the core (Jorgensen, lengthwise edges of 424 or burr 605, Figs. 6A, 10A; Smith 915 are lengthwise flutes, see Fig. 36, para [0155]).
Regarding claim 3, Jorgensen as modified discloses the end effector assembly according to claim 1, and Smith teaches wherein the cutting member is rotatable between an open position (paras [0131]-[0132]; 104/904 can be rotated when element 33 is rotated by motor 15 and therefore member 104/904 has position where windows are aligned), in which, the at least one window of the cutting member (922) is in registration with the lateral opening of the elongated outer shaft (67), and a closed position (paras [0131]-[0132]; 104/904 can be rotated when element 33 is rotated by motor 15 and therefore member 104/904 has position where windows are offset), in which, the at least one window (922) is offset relative to the lateral opening of the elongated outer shaft (67).
Regarding claims 4, 19, Jorgensen as modified discloses the end effector assembly according to claims 3, 16, and Jorgensen teaches wherein the cutting member is rotatable in the articulated position (para [0131]-[0132]; 424 can rotate while and/or after the flexible articulation cable 416 bends the shaft, see also para [0137]).
Regarding claim 5, Jorgensen as modified discloses the end effector assembly according to claim 1, and Jorgensen teaches wherein the cutting member is articulatable in a range of about 0 degree and about 90 degrees (see Figs. 6A-C, 10A-C, para [0138]; user can adjust the degree of bending and as shown in Figs. 6A-C it can curve 90 degrees).
Regarding claim 6, Jorgensen as modified discloses the end effector assembly according to claim 1, and Smith wherein each blade of the plurality of blades defining the at least one window (922) includes a cutting edge configured to cut tissue (915, 913, Fig. 36, para [0155]).
Regarding claims 7, 20, Jorgensen as modified discloses the end effector assembly according to claims 1, 16, and Smith teaches wherein first and second windows of the at least one window of the plurality of blades diametrically oppose each other (922, Fig. 36, paras [0155]-[0156]).
Regarding claim 8, Jorgensen as modified discloses the end effector assembly according to claim 1, and Smith teaches wherein first and second windows of the at least one window of the plurality of blades are arranged along at least a portion of a length of the cutting member (922, Fig. 36, paras [0155]-[0156]).
Regarding claim 9, Jorgensen as modified discloses the end effector assembly according to claim 1, and Jorgensen and/or Smith teaches wherein the cutting member includes a blunt tip distal of the plurality of blades (rounded end of 423, 424, Figs. 6A-C; 10A-C; Smith, Fig. 36, para [0155]).
Regarding claim 10, Jorgensen as modified discloses the end effector assembly according to claim 1, and Jorgensen teaches wherein the tool portion (414) of the elongated outer shaft (406) includes a plurality of articulation members (422, Figs. 6A, 9), adjacent articulation members defining a slit therebetween (slits in between 422, Figs. 7A-B, para [0115]).
Regarding claim 11, Jorgensen as modified discloses the end effector assembly according to claim 10, and Jorgensen wherein each slit extends away from the lateral 
Regarding claims 13, 17, Jorgensen as modified discloses the end effector assembly according to claims 10, 16, and Jorgensen teaches wherein the elongated outer shaft further includes an articulation cable (members 421, Figs. 7A-B, para [0115]) coupled to a distal portion of the elongated outer shaft, such that axial displacement of the cable causes articulation of the cutting member between the neutral position and the articulated position (state of bending, see para [0115]).
Regarding claim 14, Jorgensen as modified discloses the end effector assembly according to claim 13, and Jorgensen teaches wherein the elongated outer shaft further includes a guide member (hole through 427, Figs. 7A-B) configured to receive the articulation cable therethrough (cable 421, see para [0115]).
Regarding claim 15, Jorgensen as modified discloses the end effector assembly according to claim 14, and Jorgensen teaches wherein the guide member (427) is disposed on one articulation member of the plurality of articulation members (hole is disposed on surface of 422, Figs. 7A-B).
Regarding claim 18, Jorgensen as modified discloses the tissue resecting device according to claim 16, and the device of Jorgensen as modified by Smith would result in wherein the at least one window of the plurality of blades is in registration with the lateral opening of the elongated outer shaft when the cutting member is in the articulated position.  Smith teaches the tool portion defining a lateral opening (window 67, para [0115]) such that the plurality of blades with the at least one window of the cutting member rotatably received in the tool portion is in registration with the lateral opening (paras [0130]-.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Jorgensen as modified by Smith teaches the end effector assembly according to claim 10, but are both silent and do not render obvious as to wherein the slits defined in the tool portion are in registration with the respective gaps defined in the cutting member.  Jorgensen teaches that the articulation joints 422 terminate before or proximally to the window 423 and therefore, a modified inner cutting head/member extending along the axis of window 423 would not be in registration with gaps/blades on the cutting member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for types of tissue resection devices having inner cutting members that rotate within an outer shaft and have a window in a tool portion of the outer shaft to receive blades of the cutting member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771